Exhibit 10.1
AGREEMENT OF DEFINITIONS
by and among
NISSAN MOTOR ACCEPTANCE CORPORATION
NISSAN AUTO LEASING LLC II
NISSAN AUTO LEASE TRUST 2011-B
NISSAN-INFINITI LT
NILT TRUST

NILT, INC.
WILMINGTON TRUST, NATIONAL ASSOCIATION
WILMINGTON TRUST COMPANY
U.S. BANK NATIONAL ASSOCIATION
Dated as of September 28, 2011

 



--------------------------------------------------------------------------------



 



AGREEMENT OF DEFINITIONS
     This Agreement of Definitions (as amended, supplemented or otherwise
modified, this “Agreement of Definitions”), dated as of September 28, 2011, is
by and among Nissan Auto Lease Trust 2011-B, as issuer (the “Issuing Entity”),
NILT Trust, a Delaware statutory trust, as grantor and initial beneficiary (in
such capacity, the “Grantor” and the “UTI Beneficiary,” respectively),
Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), Nissan
Motor Acceptance Corporation, a California corporation (“NMAC”), in its
individual capacity, as servicer and as administrative agent (in such capacity,
the “Servicer” and the “Administrative Agent,” respectively), Nissan Auto
Leasing LLC II, a Delaware limited liability company (“NALL II”), NILT, Inc., a
Delaware corporation, as trustee to the Titling Trust (the “Titling Trustee”),
Wilmington Trust, National Association, a national banking association with
trust powers, as owner trustee (the “Owner Trustee”), Wilmington Trust Company,
a Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), U.S. Bank National Association, a national banking association (“U.S.
Bank”), as trust agent (in such capacity, the “Trust Agent”), and U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (in such capacity, the “Indenture Trustee,”).
RECITALS
     A. Pursuant to the Amended and Restated Trust and Servicing Agreement,
dated as of August 26, 1998 (the “Titling Trust Agreement”), among the Grantor
and the UTI Beneficiary, the Servicer, the Delaware Trustee, the Titling
Trustee, and the Trust Agent, the Titling Trust was formed to take assignments
and conveyances of and hold in trust various assets (the “Trust Assets”);
     B. The UTI Beneficiary, the Servicer, and the Titling Trust have entered
into the SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the
First Amendment to Servicing Agreement, dated as of January 3, 2001 (the “Basic
Servicing Agreement”) which provides for, among other things, the servicing of
the Trust Assets by the Servicer;
     C. Pursuant to the Titling Trust Agreement, from time to time the Trustee,
on behalf of the Titling Trust and at the direction of the UTI Beneficiary, will
identify and allocate on the books and records of the Titling Trust certain
Trust Assets and create and issue one or more special units of beneficial
interest (each, a “SUBI”), the beneficiaries of which generally will be entitled
to the net cash flows arising from such Trust Assets;
     D. The parties hereto desire to supplement the Titling Trust Agreement (as
so supplemented by the 2011-B SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2011-B SUBI”);
     E. The parties hereto desire to identify and allocate to the 2011-B SUBI a
separate portfolio of Trust Assets consisting of leases (the “2011-B Leases”)
and certain other related Trust Assets and the vehicles that are leased under
the 2011-B Leases (the “2011-B Vehicles”);
     F. The parties hereto also desire that the Titling Trust issue to NILT
Trust a certificate evidencing a 100% beneficial interest in the 2011-B SUBI
(the “2011-B SUBI Certificate”);
(NALT 2011-B Agreement of Definitions)

1



--------------------------------------------------------------------------------



 



     G. NILT Trust will sell, transfer and assign the 2011-B SUBI Certificate
and the 2011-B SUBI Assets evidenced thereby to NALL II pursuant to the SUBI
Certificate Transfer Agreement, dated as of September 28, 2011 (the “SUBI
Certificate Transfer Agreement”). NALL II will further transfer the 2011-B SUBI
Certificate and the 2011-B SUBI Assets evidenced thereby to the Issuing Entity
pursuant to the Trust SUBI Certificate Transfer Agreement, dated as of
September 28, 2011 (the “Trust SUBI Certificate Transfer Agreement”);
     H. Pursuant to the Indenture, dated as of September 28, 2011 (the
“Indenture”), by and between the Issuing Entity and the Indenture Trustee, the
Issuing Entity will (i) issue $156,000,000 aggregate principal amount of
0.34985% Asset Backed Notes, Class A-1 (the “Class A-1 Notes”), $378,000,000
aggregate principal amount of LIBOR + 0.18% Asset Backed Notes, Class A-2 (the
“Class A-2 Notes”) $351,000,000 aggregate principal amount of 0.92% Asset Backed
Notes, Class A-3 (the “Class A-3 Notes”) and $85,000,000 aggregate principal
amount of 1.10% Asset Backed Notes, Class A-4 (the “Class A-4 Notes”)
(collectively, the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes are referred to herein as the “Notes”); and (ii) pledge the
2011-B SUBI Certificate and the 2011-B SUBI Assets evidenced thereby to the
Indenture Trustee for the benefit of the holders of the Notes;
     I. The parties hereto also desire to register a pledge of the 2011-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes; and
     J. The parties hereto have agreed to enter into this Agreement of
Definitions in an effort to establish and agree upon a single set of definitions
for any capitalized term used and not otherwise defined in any documents
executed in connection with the 2011-B SUBI if such document references this
Agreement of Definitions.
     NOW, THEREFORE, in consideration of the parties’ mutual agreement to rely
upon the definitions contained herein in the interpretation of certain of the
Basic Documents (as defined herein), the parties hereto agree as follows:
          Section 1.01 Definitions. In the event of any conflict or
inconsistency between a definition set forth both herein and in any of the Basic
Documents, the definitions set forth in each such Basic Document shall prevail
with respect to such Basic Document
     Whenever any agreement relates to the Basic Documents or to the
transactions contemplated by the Basic Documents, subject to the preceding
paragraph, the capitalized terms used without definition in such agreement shall
have the following meanings:
     “Accountant” means a firm of public accountants of nationally recognized
standing.
     “Accounts” means the Note Distribution Account and the Reserve Account.
     “Accrual Period” means (i) with respect to any Payment Date and the
Class A-1 Notes and each Class of Floating Rate Notes, the period from and
including the immediately preceding Payment Date to but excluding the current
Payment Date, or, in the case of the first Payment Date or if no interest has
yet been paid, from and including the Closing Date to, but excluding, the first
Payment Date and (ii) with respect to any Payment Date and each Class of Fixed
Rate Notes (other than the Class A-1 Notes), the period from and including the
15th day of the
(NALT 2011-B Agreement of Definitions)

2



--------------------------------------------------------------------------------



 



preceding calendar month to but excluding the 15th day of the month of such
Payment Date, or with respect to the first Payment Date, from and including the
Closing Date, to but excluding October 15, 2011.
     “Act” has the meaning set forth in Section 11.03(a) of the Indenture.
     “Administrative Agent” means NMAC, as Administrative Agent under the Trust
Administration Agreement.
     “Administrative Charge” means, with respect to any Lease, any payment
(whether or not part of the fixed monthly payment) payable to the related Lessor
representing a disposition fee, a late payment fee, an Extension Fee, an
allocation to the related Lessee of insurance premiums, sales, personal property
or excise taxes or any other similar charge.
     “Administrative Lien” means a first lien upon any Certificate of Title
deemed necessary and useful by the Servicer or by the UTI Beneficiary and the
Servicer solely to provide for delivery of title documentation to the Titling
Trustee or its designee.
     “Advance” means a Sales Proceeds Advance or a Monthly Payment Advance, as
the context may require.
     “Affiliate” of any Person means any other Person that (i) directly or
indirectly controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan) or (ii) is an officer, director,
member or partner of such Person. For purposes of this definition, a Person
shall be deemed to be “controlled by” another Person if such Person possesses,
directly or indirectly, the power (i) to vote 5% or more of the securities (on a
fully diluted basis, having ordinary voting power for the election of directors,
members or managing partners of such Person) or (ii) to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agreement of Definitions” means this Agreement of Definitions.
     “ALG Residual” means, with respect to any Lease, the expected value of the
related Leased Vehicle at the related Maturity Date calculated by using a
residual value estimate produced by Automotive Lease Guide in August 2011 as a
“mark-to-market” value (assuming that the vehicle is in “average” rather than
“clean” condition) based on the total MSRP of the vehicle and all NMAC
authorized options, without making a distinction between value adding options
and non-value adding options.
     “Assets” has the meaning set forth in Section 2.01 to the SUBI Certificate
Transfer Agreement.
     “Auction Proceeds” means, with respect to a Collection Period, all amounts
received by the Servicer in connection with the sale or disposition of any
vehicle which is sold at auction or otherwise disposed of by the Servicer during
such Collection Period, other than Insurance Proceeds.
(NALT 2011-B Agreement of Definitions)

3



--------------------------------------------------------------------------------



 



     “Authenticating Agent” means any Person authorized by the Indenture Trustee
to act on behalf of the Indenture Trustee to authenticate and deliver the Notes
or any Person authorized by the Owner Trustee to act on behalf of the Owner
Trustee to authenticate and deliver the Trust Certificates, as the context may
require.
     “Authorized Newspaper” means a newspaper of general circulation in The City
of New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays, and holidays.
     “Authorized Officer” means (a) with respect to the Issuing Entity, (i) any
officer of the Owner Trustee who is authorized to act for the Owner Trustee in
matters relating to the Issuing Entity and who is identified on the list of
Authorized Officers delivered by the Owner Trustee to the Indenture Trustee on
the Closing Date and (ii) so long as the Trust Administration Agreement is in
effect, the President, any Vice President, the Treasurer, any Assistant
Treasurer, the Secretary, and any Assistant Secretary of the Administrative
Agent, and (b) with respect to the Servicer, the President, any Vice President,
the Treasurer, any Assistant Treasurer, the Secretary, and any Assistant
Secretary of the Servicer.
     “Automotive Lease Guide” means the publication of such name, which includes
residual factors, or any successor publication.
     “Available Funds” means, for any Payment Date and the related Collection
Period, the sum of the following amounts: (i) SUBI Collections, (ii) Advances
and (iii) in the case of an Optional Purchase, the Optional Purchase Price.
     “Available Funds Shortfall Amount” means, for any Payment Date and the
related Collection Period, the amount, if any, by which Available Funds are less
than the sum of (a) the Servicer Monthly Payment and (b) the amount necessary to
make the distributions in clauses (ii) and (iii) of Section 8.04(a) of the
Indenture, except that the Optimal Principal Distributable Amount rather than
the Monthly Principal Distributable Amount shall be used for purposes of clause
(ii).
     “Available Principal Distribution Amount” means, for any Payment Date and
the related Collection Period, an amount equal to the sum of the amount of
(i) Available Funds remaining after the Servicer has been paid the Payment Date
Advance Reimbursement and the Servicing Fee (together with any unpaid Servicing
Fees in respect of one or more prior Collection Periods) and (ii) the Reserve
Account Draw Amount remaining after accrued interest has been paid on the Notes.
     “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq.
     “Base Residual” means the lowest of (i) the Contract Residual, (ii) the ALG
Residual, and (iii) the MRM Residual.
     “Basic Documents” means the Servicing Agreement, the SUBI Trust Agreement,
the Trust Agreement, the Trust Administration Agreement, the Indenture, the SUBI
Certificate Transfer Agreement, the Trust SUBI Certificate Transfer Agreement,
the Control Agreement, the
(NALT 2011-B Agreement of Definitions)

4



--------------------------------------------------------------------------------



 



Underwriting Agreement, this Agreement of Definitions, the 2011-B SUBI
Certificate and the Securities.
     “Basic Servicing Agreement” means the servicing agreement, dated as of
March 1, 1999, as amended by the First Amendment to Servicing Agreement, among
the Titling Trust, as UTI Beneficiary, and the Servicer.
     “Beneficiaries” means, collectively, the Related Beneficiaries of all
Sub-Trusts, and “Beneficiary” means any of such Beneficiaries.
     “Benefit Plan Investor” means (i) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Code, that is subject to Section 4975 of
the Code, or (iii) an entity deemed to hold the “plan assets” (within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA)
of any of the foregoing.
     “Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.09 of the Indenture.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York, New York, Wilmington, Delaware, Irving,
Texas, Franklin, Tennessee, or the city and state where the Corporate Trust
Office is located are authorized or obligated by law, executive order or
government decree to be closed.
     “Calculation Agent” means, with respect to the determination of the
Interest Rate of the Floating Rate Notes, U.S. Bank, acting in such capacity
under the Indenture (including any permitted successor or replacement
calculation agent designated from time to time pursuant to the Indenture).
     “Casualty Termination” as of any date means any Lease that has been
terminated prior to its Maturity Date if the related Leased Vehicle has been
lost, stolen or damaged beyond economic repair.
     “Certificate Balance” means, as of any date, the aggregate principal amount
of the Trust Certificates as of such date.
     “Certificate Distribution Account” means the account established pursuant
to Section 5.01(a) to the Trust Agreement.
     “Certificate Distribution Amount” means, as of any Payment Date, the amount
being distributed to the Trust Certificateholders on such Payment Date.
     “Certificate Factor” means, with respect to the Trust Certificates on any
Payment Date, the seven digit decimal equivalent of a fraction, the numerator of
which is the Certificate Balance on such Payment Date (after giving effect to
any payment of principal on such Payment Date), and the denominator of which is
the Certificate Balance on the Closing Date.
(NALT 2011-B Agreement of Definitions)

5



--------------------------------------------------------------------------------



 



     “Certificate of Title” has the meaning set forth in the Titling Trust
Agreement.
     “Certificate of Trust” means the Certificate of Trust filed for the Issuing
Entity pursuant to Section 3810(a) of the Statutory Trust Statute.
     “Certificate Register” and “Certificate Registrar” mean the register
mentioned in and the registrar appointed pursuant to Section 3.04 of the Trust
Agreement.
     “Claims” means all liabilities, claims and expenses (including reasonable
legal and other professional fees and expenses).
     “Class” means a group of Notes the form of which is identical except for
variation in denomination, principal amount or owner, and references to “each
Class” means each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, and the Class A-4 Notes.
     “Class A-1 Interest Rate” means 0.34985% per annum (computed on the basis
of the actual number of days elapsed, but assuming a 360-day year).
     “Class A-1 Note Balance” means, as of any date, the Initial Class A-1 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-1 Notes.
     “Class A-1 Noteholder” means, as of any date, the Person in whose name a
Class A-1 Note is registered on the Note Register on such date.
     “Class A-1 Notes” has the meaning set forth in Recital H hereof.
     “Class A-2 Interest Rate” means LIBOR + 0.18% per annum (computed on the
basis of the actual number of days elapsed, but assuming a 360-day year).
     “Class A-2 Note Balance” means, as of any date, the Initial Class A-2 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-2 Notes.
     “Class A-2 Noteholder” means, as of any date, the Person in whose name a
Class A-2 Note is registered on the Note Register on such date.
     “Class A-2 Notes” has the meaning set forth in Recital H hereof.
     “Class A-3 Interest Rate” means 0.92% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-3 Note Balance” means, as of any date, the Initial Class A-3 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-3 Notes.
     “Class A-3 Noteholder” means, as of any date, the Person in whose name a
Class A-3 Note is registered on the Note Register on such date.
     “Class A-3 Notes” has the meaning set forth in Recital H hereof.
(NALT 2011-B Agreement of Definitions)

6



--------------------------------------------------------------------------------



 



     “Class A-4 Interest Rate” means 1.10% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-4 Note Balance” means, as of any date, the Initial Class A-4 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-4 Notes.
     “Class A-4 Noteholder” means, as of any date, the Person in whose name a
Class A-4 Note is registered on the Note Register on such date.
     “Class A-4 Notes” has the meaning set forth in Recital H hereof.
     “Class Balance” means, as of any date, the Class A-1 Note Balance, the
Class A-2 Note Balance, the Class A-3 Note Balance, or the Class A-4 Note
Balance, as applicable.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
     “Clearing Agency Participant” means a broker, dealer, bank, or other
financial institution or other Person for which from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
     “Closing Date” means September 28, 2011.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.
     “Collection Account” means, with respect to any Sub-Trust, the account
created, designated and maintained as such pursuant to Section 4.02 of the
Titling Trust Agreement.
     “Collection Period” has the meaning set forth in the Basic Servicing
Agreement.
     “Commission” means the Securities and Exchange Commission.
     “Contingent and Excess Liability Insurance Policy” has the meaning set
forth in the Basic Servicing Agreement.
     “Contract Residual” means, with respect to any Lease, the residual value of
the related Leased Vehicle at the Maturity Date as established or assigned by
the Servicer at the time of origination of such Lease in accordance with its
Customary Servicing Practices for the purpose of determining the Monthly
Payment.
     “Control Agreement” means the control agreement, dated as of September 28,
2011, among the Issuing Entity and U.S. Bank, in its capacities as Securities
Intermediary, Indenture Trustee and Secured Party.
     “Corporate Trust Office” means the office of the Indenture Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of the execution of the Indenture is located at 190 South
LaSalle Street, 7th Floor, Chicago, Illinois
(NALT 2011-B Agreement of Definitions)

7



--------------------------------------------------------------------------------



 



60603; or at such other address as the Indenture Trustee may designate from time
to time by notice to the Noteholders and the Issuing Entity, or the principal
corporate trust office of any successor Indenture Trustee (the address of which
the successor Indenture Trustee shall notify the Noteholders and the Issuing
Entity).
     “Co-Trustee” has the meaning set forth in the Basic Servicing Agreement.
     “Credit and Collection Policy” has the meaning set forth in the Basic
Servicing Agreement.
     “Currency Swap Agreement” shall mean any currency swap agreement, including
all schedules and confirmations thereto, entered into by the Issuing Entity and
the Currency Swap Counterparty.
     “Currency Swap Counterparty” shall mean an unaffiliated third party, as
currency swap counterparty, under the Currency Swap Agreement, or any successor
or replacement Currency Swap Counterparty from time to time.
     “Customary Servicing Practices” means the customary practices of the
Servicer with respect to Leased Vehicles and Leases held by the Titling Trust,
without regard to whether such Leased Vehicles and Leases have been identified
and allocated into a portfolio of Trust Assets allocated to the 2011-B SUBI or
any Other SUBI, as such practices may be changed from time to time.
     “Cutoff Date” means the close of business on August 31, 2011.
     “Dealer” has the meaning set forth in the Titling Trust Agreement.
     “Default” means any occurrence that is, or with notice or lapse of time or
both would become, an Indenture Default.
     “Defaulted Lease” means any Lease that (a) by its terms, is delinquent more
than 120 days, (b) by its terms is delinquent less than 120 days and the
Servicer has (i) determined, in accordance with the Credit and Collection
Policy, that eventual payment in full is unlikely or (ii) repossessed the
related Leased Vehicle (including, but not limited to, as a result of the
Lessee’s failure to maintain insurance coverage required by the Lease, the
failure of the Lessee to timely or properly perform any obligation under the
Lease, or any other act by the Lessee constituting a default under applicable
law), or (c) the Servicer has received notification that the related Lessee is
subject to bankruptcy proceedings under Chapter 13 under the Bankruptcy Code.
     “Defaulted Vehicle” means the Leased Vehicle related to a Defaulted Lease.
     “Definitive Note” means a definitive fully registered Note.
     “Delaware Trustee” means Wilmington Trust Company, a Delaware corporation,
not in its individual capacity but solely in its capacity as Delaware Trustee of
the Titling Trust and NILT Trust.
(NALT 2011-B Agreement of Definitions)

8



--------------------------------------------------------------------------------



 



     “Deposit Date” means, with respect to a Payment Date or Redemption Date,
the close of business on the day immediately preceding such Payment Date or
Redemption Date, as the case may be.
     “Depositor” means NALL II.
     “Depositor’s Formation Documents” means the Certificate of Formation of
Nissan Auto Leasing LLC II, dated as of October 24, 2001 and the Limited
Liability Company Agreement of Nissan Auto Leasing LLC II, dated as of
October 29, 2001.
     “Depository Agreement” means the agreement among the Issuing Entity, the
Indenture Trustee and DTC, as the initial Clearing Agency, dated as of the
Closing Date, substantially in the form of Exhibit B to the Indenture.
     “Designated LIBOR Page” means the display on Reuters Screen LIBOR01 Page or
any successor service or any page as may replace the designated page on that
service or any successor service that displays London interbank rates of major
banks for U.S. dollars.
     “Disposition Expenses” means reasonable out-of-pocket expenses incurred by
the Servicer in connection with the sale at auction or other disposition of a
Leased Vehicle by the Servicer.
     “Distribution Account” means either the Note Distribution Account or the
Certificate Distribution Account, as the context may require.
     “Distribution Statement” has the meaning set forth in Section 5.02(c) of
the Trust Agreement.
     “DTC” means The Depository Trust Company.
     “Early Termination Charge” means, with respect to any 2011-B Lease that is
terminated prior to its Maturity Date, an amount equal to the difference, if
any, between (a) the present value (discounted at the implicit rate of such
2011-B Lease) of all remaining Monthly Payments and (b) the difference, if any,
between the adjusted 2011-B Lease balance and the related 2011-B Vehicle’s fair
market wholesale value in accordance with accepted practices in the automobile
industry (or by written agreement between the Servicer, on behalf of the Titling
Trust, and the Lessee).
     “Early Termination Purchase Option Price” means, with respect to any 2011-B
Lease that is terminated prior to its Maturity Date, the amount paid by the
related Lessee or a Dealer to purchase the related 2011-B Vehicle.
     “Eligible Account” means an account maintained with a depository
institution or trust company having the Required Deposit Rating.
     “Employee Benefit Plan” means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA subject to Title IV of ERISA, maintained or
sponsored by the Servicer or any of its ERISA Affiliates.
(NALT 2011-B Agreement of Definitions)

9



--------------------------------------------------------------------------------



 



     “Entitlement Holder” means, with respect to any financial asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
financial asset.
     “Entitlement Order” means a notification directing the Securities
Intermediary to transfer or redeem a financial asset.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Servicer within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “Excess Amounts” means, as of any Payment Date, the amount remaining in the
2011-B SUBI Collection Account after the distributions provided for in clauses
(i) and (ii) of Section 8.04(a) of the Indenture have been made.
     “Excess Mileage and Excess Wear and Tear Charges” or “Excess Mileage Fee”
means, with respect to any 2011-B Lease or 2011-B Vehicle, any applicable charge
for excess mileage or excess wear and tear.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Executive Officer” means, with respect to any (i) corporation or
depository institution, the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, President, Executive Vice President, any Vice
President, the Secretary, or the Treasurer of such corporation or depository
institution, and (ii) partnership, any general partner thereof.
     “Expenses” means all liabilities, obligations, losses, damages, taxes,
claims, actions and suits, and any and all reasonable costs, expenses, and
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever.
     “Extended Lease” means any Lease that has had its original Maturity Date
extended by the Servicer.
     “Extension Fee” means, with respect to any Extended Lease, any payment
required to be made by the Lessee in connection with the extension of such
Lease.
     “Financial Asset” has the meaning set forth in Section 8-102(a)(9) of the
New York UCC.
     “Fitch” means Fitch Ratings, Ltd.
     “Fixed Rate Note” means any Class A-1 Note, Class A-3 Note or Class A-4
Note.
     “Floating Rate Note” means any Class A-2 Note.
(NALT 2011-B Agreement of Definitions)

10



--------------------------------------------------------------------------------



 



     “Force Majeure Event” has the meaning set forth in the Basic Servicing
Agreement.
     “Grant” means to mortgage, pledge, bargain, sell, warrant, alienate,
remise, release, convey, assign, transfer, create and grant a lien upon and a
security interest in and right of set-off against, deposit, set over and confirm
pursuant to the Indenture, and, with respect to the Collateral or any other
agreement or instrument, shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including the immediate
and continuing right to claim for, collect, receive and give receipt for
principal and interest payments in respect of the Collateral and all other
monies payable thereunder, to give and receive notices and other communications,
to make waivers or other agreements, to exercise all rights and options, to
bring Proceedings in the name of the granting party or otherwise and generally
to do and receive anything that the granting party is or may be entitled to do
or receive thereunder or with respect thereto.
     “Grantor” has the meaning set forth in the preamble to the Titling Trust
Agreement.
     “Holder” has the meaning set forth in the Titling Trust Agreement.
     “Indemnified Parties” has the meaning set forth in Section 8.01(a) to the
Trust Agreement.
     “Indenture” means the indenture, dated as of September 28, 2011, between
the Issuing Entity and the Indenture Trustee.
     “Indenture Default” has the meaning set forth in Section 5.01 of the
Indenture.
     “Indenture Trustee” means U.S. Bank, as Indenture Trustee under the
Indenture.
     “Independent” means, when used with respect to any specified Person, that
such Person (i) is in fact independent of the Issuing Entity, any other obligor
upon the Notes, the Administrative Agent and any Affiliate of any of the
foregoing Persons, (ii) does not have any direct financial interest or any
material indirect financial interest in the Issuing Entity, any such other
obligor, the Administrative Agent or any Affiliate of any of the foregoing
Persons and (iii) is not connected with the Issuing Entity, any such other
obligor, the Administrative Agent or any Affiliate of any of the foregoing
Persons as an officer, employee, promoter, underwriter, trustee, partner,
director, or Person performing similar functions.
     “Independent Certificate” means a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.01(b) of the
Indenture, made by an Independent appraiser or other expert appointed by a Trust
Order, and such opinion or certificate shall state that the signer has read the
definition of “Independent” in this Indenture and that the signer is Independent
within the meaning thereof.
     “Independent Manager” means an individual who was not at any time during
the preceding five years (i) a director (other than during his tenure as an
Independent Manager of the Depositor or for one or more affiliates of the
Depositor), officer, employee or affiliate of the Depositor or any of its
affiliates (other than any limited purpose or special purpose corporation
(NALT 2011-B Agreement of Definitions)

11



--------------------------------------------------------------------------------



 



or limited liability company similar to the Depositor), (ii) a person related to
any officer or director of any affiliate of the Depositor (other than any
limited purpose or special purpose corporation or limited liability company
similar to the Depositor), (iii) a direct or indirect holder of one or more than
5% of any voting securities of any affiliate of the Depositor, (iv) a person
related to a direct or indirect holder of 5% or more of the any voting
securities of any Affiliate of the Depositor, (v) a material creditor, material
supplier, family member, manager, or contractor of the Depositor, or (vi) a
person who controls (whether directly, indirectly, or otherwise) the Depositor
or its affiliates or any material creditor, material supplier, employee,
officer, director (other than during his tenure as an Independent Manager of the
Depositor or for one or more affiliates of the Depositor), manager or material
contractor of the Depositor or its affiliates.
     “Initial Class A-1 Note Balance” means $156,000,000.
     “Initial Class A-2 Note Balance” means $378,000,000.
     “Initial Class A-3 Note Balance” means $351,000,000.
     “Initial Class A-4 Note Balance” means $85,000,000.
     “Initial Class Balance” means the Initial Class A-1 Note Balance, the
Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance or the
Initial Class A-4 Note Balance, as applicable.
     “Initial Deposit Amount” means the Issuing Entity’s deposit to the Reserve
Account, on or before the Closing Date, of $5,843,470.00.
     “Initial Note Balance” means the sum of the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance and the
Initial Class A-4 Note Balance.
     “Initial Securities Balance” means the initial principal amount of the
Notes and the Trust Certificates.
     “Initial Trust Certificate Balance” means $198,693,999.35.
     “Insurance Expenses” with respect to any 2011-B Vehicle, 2011-B Lease or
Lessee, means any Insurance Proceeds (i) applied to the repair of the related
Leased Vehicle, (ii) released to the related Lessee in accordance with
applicable law or the Customary Servicing Practices of the Servicer, or
(iii) representing other related expenses incurred by the Servicer not otherwise
included in Liquidation Expenses or Disposition Expenses and recoverable by the
Servicer under the SUBI Trust Agreement.
     “Insurance Policy” means any insurance policy (including any
self-insurance), including any residual value insurance policy, guaranteed
automobile protection policy, comprehensive, collision, public liability,
physical damage, personal liability, contingent and excess liability, accident,
health, credit, life, or unemployment insurance or any other form of insurance
or self-insurance, to the extent such insurance policy relates to the 2011-B
Vehicles or the ability of a Lessee to make required payments with respect to
the related 2011-B Lease.
(NALT 2011-B Agreement of Definitions)

12



--------------------------------------------------------------------------------



 



     “Insurance Proceeds” means, with respect to any 2011-B Vehicle, 2011-B
Lease or Lessee, recoveries paid to the Servicer, the Titling Trust or the
Titling Trustee on behalf of the Titling Trust under an Insurance Policy and any
rights thereunder or proceeds therefrom (including any self-insurance and
amounts collected from a Lessee for amounts of deductibles not covered by
Insurance Policies).
     “Interest” means, as of any date, the ownership interest of a Trust
Certificateholder (including the interest of the Depositor as holder of the
Trust Certificate) in the Issuing Entity as of such date, including the right of
such Trust Certificateholder to any and all benefits to which such Trust
Certificateholder may be entitled as provided in the Trust Agreement and any
other Basic Document, together with the obligations of such Trust
Certificateholder to comply with all the terms and provisions of the Trust
Agreement and the other Basic Documents.
     “Interest Determination Date” means, with respect to any Interest Period
with respect to the Floating Rate Notes, the day that is two London Business
Days prior to the related Interest Reset Date.
     “Interest Period” means the Accrual Period with respect to each Class of
Floating Rate Notes, respectively.
     “Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest
Rate, the Class A-3 Interest Rate, the Class A-4 Interest Rate or the Overdue
Interest Rate, as applicable.
     “Interest Reset Date” means, with respect to any Interest Period with
respect to the Floating Rate Notes, the first day of such Interest Period;
provided that if any Interest Reset Date would otherwise be a day that is not a
Business Day, that Interest Reset Date will be postponed to the next succeeding
day that is a Business Day, except that if that Business Day falls in the next
succeeding calendar month, such Interest Reset Date will be the immediately
preceding Business Day.
     “Investment Company Act” means the Investment Company Act of 1940.
     “Issuing Entity” means Nissan Auto Lease Trust 2011-B, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein, each other obligor on the Notes.
     “Issuing Entity Order” or “Issuing Entity Request” means a written order or
request of the Issuing Entity signed in the name of the Issuing Entity by any
one of its Authorized Officers and delivered to the Indenture Trustee.
     “Lease” means any lease contract for a Leased Vehicle assigned.
     “Lease Documents” has the meaning set forth in the Basic Servicing
Agreement; provided that such definition shall refer only to lease documents
related to Leases allocated to the 2011-B Lease SUBI.
     “Lease Pull-Forward” means, as of any date, any Lease that has been
terminated by the related Lessee before the related Maturity Date under NMAC’s
pull-forward program in order to
(NALT 2011-B Agreement of Definitions)

13



--------------------------------------------------------------------------------



 



allow such Lessee, among other things, (i) to enter into a new lease contract
for a new Nissan or Infiniti vehicle, or (ii) to purchase a new Nissan or
Infiniti vehicle, provided that the Lessee is not in default on any of its
obligations under the related Lease and the financing of the related vehicle is
provided by NMAC.
     “Leased Vehicle” means a new or used Nissan or Infiniti automobile, sport
utility vehicle, minivan or light-duty truck, together with all accessories,
parts and additions constituting a part thereof, and all accessions thereto,
leased to a Lessee pursuant to a Lease.
     “Lessee” means each Person that is a lessee under a Lease, including any
Person that executes a guarantee on behalf of such lessee; provided that such
definition shall refer only to Lessees of Leases allocated to the 2011-B SUBI.
     “Lessee Initiated Early Termination” as of any date means any Lease that
has been terminated by the related Lessee before the related Maturity Date,
provided that the Lessee is not in default.
     “Lessee Partial Monthly Payment” means, in connection with the payment by a
Lessee of less than 100% of the Monthly Payment due with respect to a 2011-B
Lease, the actual amount paid by the Lessee toward such Monthly Payment.
     “Lessor” means each Person that is a lessor under a Lease or assignee
thereof, including the Issuing Entity.
     “Liability” means any liability or expense, including any indemnification
obligation.
     “LIBOR” means, for any Interest Period, the rate for deposits in U.S.
Dollars having a maturity of one month (commencing on the related Interest Reset
Date) that appears on the Designated LIBOR Page as of 11:00 a.m. London time, on
the applicable Interest Determination Date. With respect to an Interest
Determination Date on which no rate appears on the Designated LIBOR Page, LIBOR
for the applicable Interest Determination Date will be the rate calculated by
the Calculation Agent as the arithmetic mean of at least two quotations obtained
by the Calculation Agent after requesting the principal London offices of each
of four major reference banks in the London interbank market, which may include
the Calculation Agent and its affiliates, as selected by the Calculation Agent,
to provide the Calculation Agent with its offered quotations for deposits in
U.S. Dollars for the period of one month, commencing on the second London
Business Day immediately following the applicable Interest Determination Date,
to prime banks in the London interbank market at approximately 11:00 a.m.,
London time, on such Interest Determination Date and in a principal amount that
is representative of a single transaction in U.S. Dollars in that market at that
time. If at least two such quotations are provided, LIBOR determined on the
applicable Interest Determination Date will be the arithmetic mean of the
quotations. If fewer than two quotations referred to in this paragraph are
provided, LIBOR determined on the applicable Interest Determination Date will be
the rate calculated by the Calculation Agent as the arithmetic mean of the rates
quoted at approximately 11:00 a.m., in New York, New York, on the applicable
Interest Determination Date by three major banks, which may include the
Calculation Agent and its affiliates, in New York, New York selected by the
Calculation Agent for loans in U.S. Dollars to leading European banks in a
(NALT 2011-B Agreement of Definitions)

14



--------------------------------------------------------------------------------



 



principal amount that is representative of a single transaction in U.S. Dollars
in that market at that time. If the banks so selected by the Calculation Agent
are not quoting as mentioned in this paragraph, LIBOR for the applicable
Interest Determination Date will be LIBOR in effect on the applicable Interest
Determination Date.
     “Lien” means any security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ liens, any liens that
attach to property by operation of law and statutory purchase liens to the
extent not past due.
     “Liquidated Lease” means a 2011-B Lease that is terminated and charged off
by the Servicer prior to its Maturity Date following a default thereunder.
     “Liquidated Vehicle” means the 2011-B Vehicle related to a Liquidated
Lease.
     “Liquidation Expenses” means reasonable out-of-pocket expenses incurred by
the Servicer in connection with the attempted realization of the full amounts
due or to become due under any Liquidated Lease, including expenses of any
collection effort (whether or not resulting in a lawsuit against the Lessee
under such Lease) or other expenses incurred prior to repossession, recovery or
return of the Liquidated Vehicle, expenses incurred in connection with the sale
or other disposition of a Liquidated Vehicle that has been repossessed or
recovered or has reached its Maturity Date, expenses incurred in connection with
making claims under any related Insurance Policy and expenses incurred in
connection with making claims for any Liquidation Expenses.
     “Liquidation Proceeds” will mean the gross amount received by the Servicer
in connection with the attempted realization of the full amounts due or to
become due under any Lease and of the Base Residual of the Leased Vehicle,
whether from the sale or other disposition of the related Leased Vehicle
(irrespective of whether or not such proceeds exceed the related Base Residual),
the proceeds of any repossession, recovery or collection effort, the proceeds of
recourse or similar payments payable under the related dealer agreement, receipt
of insurance proceeds and application of the related security deposit and the
proceeds of any disposition fees or other related proceeds.
     “London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.
     “Majority Interest” means Notes, Trust Certificates or Securities, as the
case may be, evidencing a majority of the Outstanding Amount of the related
Notes, Trust Certificates or Securities, except that, except as otherwise
provided in the Basic Documents, Securities owned by the Issuing Entity, the
Depositor, the Servicer (so long as NMAC or an Affiliate is the Servicer) or any
of their respective Affiliates will not be included in such determination for
the purpose of making requests, demands, authorizations, directions, notices,
consents or other action under the Basic Documents.
     “Material Adverse Effect” means, with respect to any Person, a material
adverse effect on (i) the financial condition or operations of such Person and
its Affiliates, taken as one enterprise, (ii) the ability of such Person to
perform its material obligations under any of the Basic Documents to which such
Person is a party, (iii) the legality, validity or enforceability of any
(NALT 2011-B Agreement of Definitions)

15



--------------------------------------------------------------------------------



 



material provision of the Basic Documents to which such Person is a party,
(iv) the 2011-B SUBI Certificate’s beneficial interest in all or any significant
portion of the 2011-B SUBI Assets or the Indenture Trustee’s security interest
in the 2011-B SUBI Certificate and all or any significant portion of the 2011-B
SUBI Assets, or (v) the collectibility or the credit worthiness of all or any
significant portion of the 2011-B Leases and the 2011-B Vehicles, other than, in
the case of clauses (i) through (v), such Material Adverse Effect which are the
direct result of actions or omissions of the party seeking relief under any of
the Basic Documents in connection therewith.
     “Matured Vehicle” as of any date means any Leased Vehicle the related Lease
of which has reached its Maturity Date or has been terminated in connection with
a Lessee Initiated Early Termination (and the Lessee is not in default under
such Lease) or in connection with a Casualty Termination, which Leased Vehicle
has been returned to the Servicer on behalf of the Titling Trust, if applicable.
     “Maturity Date” means, with respect to any Lease, the date on which such
Lease is scheduled to terminate as set forth in the such Lease at its date of
origination or, in the case of an Extended Lease, the revised termination date.
     “Monthly Early Termination Sale Proceeds” means, with respect to a
Collection Period, all (i) amounts paid by Lessees or Dealers with respect to
Early Termination Purchase Option Price payments during such Collection Period
and (ii) Net Auction Proceeds received by the Servicer in such Collection Period
for 2011-B Vehicles with respect to which the related 2011-B Lease was
terminated and which were sold in such Collection Period on or after the
termination of the related 2011-B Leases prior to their respective Maturity
Dates, reduced by amounts required to be remitted to the related Lessees under
applicable law.
     “Monthly Payment Advance” means, with respect to any 2011-B Lease and any
Collection Period, an amount equal to the difference between the Monthly Payment
due and the Lessee Partial Monthly Payment.
     “Monthly Payment” means, with respect to any Lease, the amount of each
fixed monthly payment payable to the Lessor in accordance with the terms
thereof, net of any portion of such fixed monthly payment that represents an
Administrative Charge.
     “Monthly Principal Distributable Amount” means, for any Payment Date and
the related Collection Period, an amount equal to (a) the lesser of (i) the
Principal Distribution Amount and (ii) the Available Principal Distribution
Amount or (b) after the occurrence of an Indenture Default that results in
acceleration of the Notes, unless and until such acceleration has been
rescinded, the aggregate Outstanding Amount of the Notes.
     “Monthly Remittance Condition” has the meaning set forth in Section 8.03(c)
of the 2011-B Servicing Supplement.
     “Monthly Scheduled Termination Sale Proceeds” means, with respect to a
Collection Period, all (i) amounts paid by Lessees or Dealers in the event that
either the Lessee or a Dealer elects to purchase a 2011-B Vehicle for its
Contract Residual following a termination of the related 2011-B Lease at its
Maturity Date and (ii) Net Auction Proceeds received by the Servicer
(NALT 2011-B Agreement of Definitions)

16



--------------------------------------------------------------------------------



 



in such Collection Period for 2011-B Vehicles which matured and were sold in
such Collection Period on or after the termination of the related 2011-B Leases
at their respective Maturity Dates plus all Net Insurance Proceeds, reduced by
amounts required to be remitted to the related Lessees under applicable law.
     “Moody’s” means Moody’s Investors Service, Inc.
     “MRM Residual” means, with respect to any Lease, the expected value of the
related Leased Vehicle at the related Maturity Date calculated by using a
residual value estimate produced by Automotive Lease Guide in August 2011 as a
“mark-to-market” value (assuming that the vehicle is in “average” condition
rather than “clean” condition) based on the “Maximum Residualizable MSRP,” which
consists of the MSRP of the typically equipped vehicle and value adding options,
giving only partial credit or no credit for those options that add little or no
value to the resale price of the vehicle.
     “MSRP” means, with respect to any Leased Vehicle, the Manufacturer’s
Suggested Retail Price.
     “NALL II” means Nissan Auto Leasing LLC II, a Delaware limited liability
company.
     “Net Auction Proceeds” means Auction Proceeds net of related Disposition
Expenses and, in the case of a Matured Vehicle, any outstanding Sales Proceeds
Advance.
     “Net Insurance Proceeds” means Insurance Proceeds net of related Insurance
Expenses.
     “Net Liquidation Proceeds” means the Liquidation Proceeds net of related
Liquidation Expenses.
     “NILT, Inc.” means NILT, Inc., a Delaware corporation.
     “NILT Trust” means NILT Trust, a Delaware statutory trust.
     “NMAC” means Nissan Motor Acceptance Corporation, a California corporation.
     “Note” or “Notes” means a Class A-1 Note, a Class A-2 Note, a Class A-3
Note or a Class A-4 Note, as the context may require.
     “Note Balance” means the sum of the Class A-1 Note Balance, the Class A-2
Note Balance, the Class A-3 Note Balance and the Class A-4 Note Balance.
     “Note Distribution Account” means the trust account established by the
Depositor, on behalf of the Issuing Entity pursuant to Section 8.02(c) of the
Indenture, into which amounts released from the 2011-B SUBI Collection Account
and the Reserve Account for distribution to Noteholders shall be deposited and
from which all distributions to Noteholders shall be made.
     “Note Distribution Amount” means, as of any Payment Date, the amount being
distributed to the Noteholders on such Payment Date.
(NALT 2011-B Agreement of Definitions)

17



--------------------------------------------------------------------------------



 



     “Note Factor” means, with respect to any Class on any Payment Date, the
seven digit decimal equivalent of a fraction the numerator of which is the
Class Balance for such Class on such Payment Date (after giving effect to any
payment of principal on such Payment Date) and the denominator of which is the
related Initial Class Balance.
     “Note Final Scheduled Payment Date” means, with respect to (i) a Class A-1
Note, October 15, 2012, (ii) a Class A-2 Note, February 17, 2014, (iii) a
Class A-3 Note, February 16, 2015, and (iv) a Class A-4 Note, January 16, 2017.
     “Noteholder” means, as of any date, the Person in whose name a Class A-1
Note, Class A-2 Note, Class A-3 or a Class A-4 Note is registered on the Note
Register on such date, as the context may require.
     “Note Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Register” and “Note Registrar” have the respective meanings set forth
in Section 2.04 of the Indenture.
     “Officer’s Certificate” means (a) with respect to the Issuing Entity, a
certificate signed by an Authorized Officer of the Issuing Entity, under the
circumstances described in, and otherwise complying with, the applicable
requirements of Section 11.01 of the Indenture, and delivered to, the Indenture
Trustee, and (b) with respect to the Servicer, a certificate signed by an
Authorized Officer or the Servicer, under the circumstances described in, and
otherwise complying with, the applicable requirements of Sections 8.09 and 8.11
of the 2011-B Servicing Supplement.
     “Opinion of Counsel” in relation to the Trust Agreement, means one or more
written opinions of counsel who may, except as otherwise expressly provided in
the Trust Agreement, be employees of or counsel to the Depositor, the
Administrative Agent, or any of their respective Affiliates, and which opinion
shall be addressed to and in form and substance satisfactory to the Owner
Trustee. In relation to the Indenture, “Opinion of Counsel” means one or more
written opinions of counsel who may, except as otherwise expressly provided in
the Indenture, be employees of or counsel to the Issuing Entity or the
Administrative Agent, and who shall be satisfactory to the Indenture Trustee,
and which opinion or opinions shall be addressed to the Indenture Trustee,
comply with any applicable requirements of Section 11.01 of the Indenture, and
be in form and substance satisfactory to the Indenture Trustee.
     “Optimal Principal Distributable Amount” means, for any Payment Date and
the related Collection Period, an amount equal to the sum of the following
amounts:
     (i) for each 2011-B Vehicle for which the related 2011-B Lease did not
terminate during such Collection Period, the difference between the
Securitization Value of such 2011-B Lease at the beginning and at the end of
such Collection Period;
(NALT 2011-B Agreement of Definitions)

18



--------------------------------------------------------------------------------



 



     (ii) for each 2011-B Vehicle for which the related 2011-B Lease reached its
Maturity Date during such Collection Period, the Securitization Value of such
2011-B Lease as of such Maturity Date;
     (iii) for each 2011-B Vehicle purchased by the Servicer before its Maturity
Date during such Collection Period, the Repurchase Payment with respect to the
related 2011-B Lease; and
     (iv) for each 2011-B Lease terminated prior to its Maturity Date that
becomes a Defaulted Lease during such Collection Period or is terminated by the
related Lessee or the Servicer during such Collection Period pursuant to a
Lessee Initiated Early Termination or a Casualty Termination, the Securitization
Value of the related 2011-B Lease as of the effective date of termination of
such 2011-B Lease.
     “Optional Purchase” has the meaning set forth in Section 9.03(a) of the
Trust Agreement.
     “Optional Purchase Price” has the meaning set forth in Section 9.03(a) of
the Trust Agreement.
     “Other SUBI” means any SUBI other than a 2011-B SUBI.
     “Outstanding” means, as of any date, all Notes (or all Notes of an
applicable Class), all Trust Certificates or all Securities, as the case may be,
theretofore authenticated and delivered under the Indenture and/or the Trust
Agreement, as applicable, except:
     (i) Notes (or Notes of an applicable Class) theretofore cancelled by the
Note Registrar or delivered to the Note Registrar for cancellation or Trust
Certificates theretofore cancelled by the Certificate Registrar or delivered to
the Certificate Registrar for cancellation;
     (ii) Notes (or Notes of an applicable Class) or portions thereof the
payment for which money in the necessary amount has been theretofore deposited
with the Indenture Trustee or any Paying Agent in trust for the related
Noteholders (provided, however, that if such Notes are to be redeemed pursuant
to an Optional Purchase, notice of such redemption has been duly given pursuant
to the Indenture or provision therefor, satisfactory to the Indenture Trustee,
has been made) or Trust Certificates or portions thereof the payment for which
money in the necessary amount has been theretofore deposited with the Indenture
Trustee, the Owner Trustee or any Paying Agent in trust for the related Trust
Certificateholders (provided, however, that if the principal with respect to
such Trust Certificates will be paid pursuant to an Optional Purchase, notice of
such payment has been duly given pursuant to the Trust Agreement or provision
therefor, satisfactory to the Owner Trustee); and
     (iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
(NALT 2011-B Agreement of Definitions)

19



--------------------------------------------------------------------------------



 



presented that any such Notes are held by a bona fide purchaser or Trust
Certificates in exchange for or in lieu of other Trust Certificates that have
been authenticated and delivered pursuant to the Trust Agreement unless proof
satisfactory to the Owner Trustee is presented that any such Trust Certificates
are held by a bona fide purchaser, to the extent that the Trust Certificates are
transferable;
provided, that, unless otherwise specified in the Indenture, with respect to the
Notes, or the Trust Agreement, with respect to the Trust Certificates, or in
another Basic Document, in determining whether Noteholders or Trust
Certificateholders holding the requisite Outstanding Amount have given any
request, demand, authorization, direction, notice, consent, or waiver hereunder
or under any Basic Document, Notes or Trust Certificates owned by the Issuing
Entity, the Depositor, the Servicer (so long as NMAC or an Affiliate thereof is
the Servicer) or any of their respective Affiliates shall be disregarded and
deemed not to be Outstanding, unless all such Notes or Trust Certificates
Outstanding are owned by the Issuing Entity, the Depositor, the Servicer (so
long as NMAC or an Affiliate thereof is the Servicer), or any of their
respective Affiliates; provided, further, that, in determining whether the
Indenture Trustee or the Owner Trustee, as applicable, shall be protected in
relying upon any such request, demand, authorization, direction, notice,
consent, or waiver, only Notes or Trust Certificates, as applicable, that a
Responsible Officer knows to be so owned shall be so disregarded. Notes or Trust
Certificates so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee or the Owner Trustee, as the case may be, such pledgee’s right
so to act with respect to such Notes or such Trust Certificates and that such
pledgee is not the Issuing Entity, the Depositor, the Administrative Agent, or
any of their respective Affiliates.
     “Outstanding Amount” means, as of any date, the aggregate principal amount
of the applicable Notes or Certificates Outstanding on the Closing, as
applicable, reduced by all payments of principal made in respect thereof on or
prior to such date.
     “Overdue Interest Rate” means, with respect to any Class, the Interest Rate
applicable to such Class.
     “Owner Corporate Trust Office” means the principal office of the Owner
Trustee at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement of
Definitions is located at Wilmington Trust, National Association, Rodney Square
North, 1100 N. Market Street, Wilmington, Delaware 19890; or at such other
address as the Owner Trustee may designate from time to time by notice to the
Trust Certificateholders and the Indenture Trustee, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee shall notify the Trust Certificateholders and the Indenture
Trustee).
     “Owner Trust Estate” means the property of the Issuing Entity, including
(i) the 2011-B SUBI Certificate, evidencing a 100% beneficial interest in the
2011-B SUBI Assets, including the right to payments thereunder after the Cutoff
Date from certain amounts in respect of the 2011-B Leases and received from the
sale or other disposition of the 2011-B Vehicles, including the 2011-B SUBI
Collection Account and amounts on deposit in the 2011-B SUBI Collection
(NALT 2011-B Agreement of Definitions)

20



--------------------------------------------------------------------------------



 



Account (but excluding amounts retained by the Servicer in the form of
Liquidation Expenses, Disposition Expenses, Insurance Expenses, and other
related expenses incurred by the Servicer not otherwise included in Liquidation
Expenses, Disposition Expenses or Insurance Expenses and permitted to be
retained by the Servicer under the Basic Documents), and investment earnings,
net of losses and investment expenses, on amounts on deposit in the 2011-B SUBI
Collection Account, (ii) the Reserve Account and any amounts deposited therein,
including investment earnings, net of losses and investment expenses, on amounts
on deposit therein, (iii) the rights of the Issuing Entity to the funds on
deposit from time to time in the Note Distribution Account and any other account
or accounts established pursuant to the Indenture and all cash, investment
property and other property from time to time deposited therein or credited
thereto and all proceeds thereof, (iv) the rights of the Depositor, as
transferee, under the SUBI Certificate Transfer Agreement, (v) the rights of the
Issuing Entity, as transferee, under the Trust SUBI Certificate Transfer
Agreement, (vi) the rights of the Issuing Entity as a third-party beneficiary of
the Servicing Agreement, to the extent relating to the 2011-B SUBI Assets,
including rights to certain Advances, and the SUBI Trust Agreement, (vii) the
rights of the Issuing Entity under any Currency Swap Agreement, and (viii) all
proceeds, accounts, money, general intangibles, instruments, chattel paper,
goods, investment property, securities, deposit accounts and other property
consisting of, arising from or relating to the foregoing.
     “Owner Trustee” means Wilmington Trust, National Association, a national
banking association with trust powers, as trustee of the Issuing Entity under
the Trust Agreement.
     “Paying Agent” means, (i) under the Indenture, U.S. Bank, as Indenture
Trustee, or any other Person that meets the eligibility standards for the
Indenture Trustee set forth in Section 6.11 of the Indenture and is authorized
by the Issuing Entity to make the payments to and distributions from the Note
Distribution Account, including the payment of principal of or interest on the
Notes on behalf of the Issuing Entity, and (ii) under the Trust Agreement, any
paying agent or co-paying agent appointed pursuant to Section 3.09 of the of the
Trust Agreement and shall initially be U.S. Bank.
     “Payment Ahead” means any payment of all or a part of one or more Monthly
Payments remitted by a Lessee with respect to a 2011-B Lease in excess of the
Monthly Payment due with respect to such 2011-B Lease, which amount the Lessee
has instructed the Servicer to apply to Monthly Payments due in one or more
subsequent Collection Periods, provided, however, such payment ahead shall
exclude Lease Pull-Forward Payments.
     “Payment Date” means the 15th day of each month, or if such day is not a
Business Day, then the next succeeding Business Day, beginning on October 17,
2011.
     “Payment Date Advance Reimbursement” has the meaning set forth in Section
8.03(a)(iii)(A) of the 2011-B Servicing Supplement.
     “Payment Date Certificate” has the meaning set forth in Section 8.03(a) of
the Indenture.
     “Payoff” means amounts paid to the Servicer to purchase a 2011-B Vehicle.
     “Permitted Investments” has the meaning set forth in the Titling Trust
Agreement.
(NALT 2011-B Agreement of Definitions)

21



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization, or government,
or any agency or political subdivision thereof.
     “Plan” means a Benefit Plan Investor, a “governmental plan” (as defined in
Section 3(32) of ERISA) or any other employee benefit plan that is subject to
Similar Law.
     “Pledgors” means NMAC, the Titling Trust, NILT Trust, the Depositor, and
the Issuing Entity.
     “Predecessor Note” means, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; and, for the purpose of this definition, any Note
authenticated and delivered under Section 2.05 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.
     “Principal Carryover Shortfall” means, as of the close of business on any
Payment Date, the excess, if any, of the Principal Distribution Amount over the
Monthly Principal Distributable Amount.
     “Principal Distribution Amount” means, for any Payment Date, the aggregate
amount of principal payable on the Securities, equal to the sum of (i) the
Optimal Principal Distributable Amount and (ii) any Principal Carryover
Shortfall as of the preceding Payment Date; provided, however, that on or after
the Note Final Scheduled Payment Date for any Class of Notes and so long as no
Indenture Default has been declared, the Principal Distribution Amount shall
equal, until the Class Balance of such Class is reduced to zero, the greater of
(i) such Class Balance and (ii) the sum of (A) the Optimal Principal
Distributable Amount and (B) any Principal Carryover Shortfall as of the
preceding Payment Date. Notwithstanding the foregoing, the Principal
Distribution Amount shall not exceed the outstanding Securities Balance and the
aggregate amount of principal paid in respect of a Class shall not exceed the
related Initial Class Balance.
     “Proceeding” has the meaning set forth in the Titling Trust Agreement.
     “Prospectus” means the Prospectus Supplement, dated September 21, 2011,
together with the Ratings Free Writing Prospectus, dated September 16, 2011, and
the Prospectus, dated September 16, 2011, relating to the offering of the Notes.
     “Public ABS Transaction” means any publicly registered issuance of
securities backed by (i) a certificate representing the beneficial interest in a
pool of vehicle leases originated in the United States for a lessee with a
United States address and the related leased vehicles or (ii) motor vehicle
retail installment contracts originated in the United States and, for both
clause (i) and (ii), for which NALL II, or any United States Affiliate thereof,
acts as a depositor.
     “Pull-Forward Payment” means, with respect to any Lease Pull-Forward, the
Monthly Payments not yet due with respect to that Lease.
     “Rated Securities” has the meaning set forth in the Titling Trust
Agreement.
(NALT 2011-B Agreement of Definitions)

22



--------------------------------------------------------------------------------



 



     “Rating Agency” means, with respect to the 2011-B SUBI, as of any date, any
of the nationally recognized statistical rating organizations that has been
requested by NMAC or one of its Affiliates to rate any Class of Notes and that
is rating such Class of Notes on such date.
     “Rating Agency Condition” means, with respect to any event or action and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, a press release or other publication, of a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or action will not cause it to downgrade, qualify
or withdraw its rating assigned to the Notes or (b) that such Rating Agency
shall have been given notice of such event or action at least ten (10) days
prior to such event (or, if ten (10) days’ advance notice is impracticable, as
much advance notice as is practicable) and such Rating Agency shall not have
issued any written notice that the occurrence of such event will cause it to
downgrade, qualify or withdraw its rating assigned to the Notes. Notwithstanding
the foregoing, no Rating Agency has any duty to review any notice given with
respect to any event or action, and it is understood that such Rating Agency may
not actually review notices received by it prior to or after the expiration of
the notice period described in (b) above. Further, each Rating Agency retains
the right to downgrade, qualify or withdraw its rating assigned to all or any of
the Notes at any time in its sole judgment even if the Rating Agency Condition
with respect to an event or action had been previously satisfied pursuant to
clause (a) or clause (b) above.
     “Rating Event” means the qualification, reduction or withdrawal by any
Rating Agency of its then-current rating of any Class of Notes.
     “Reallocation Payment” means the proceeds allocated from the UTI to the
2011-B SUBI in connection with any reallocation of a Matured Vehicle or a
Defaulted Vehicle from the 2011-B SUBI to the UTI pursuant to Section 8.02(c) of
the 2011-B Servicing Supplement in an amount equal to the Net Liquidation
Proceeds for such Matured Vehicle or Defaulted Vehicle.
     “Record Date” means, with respect to any Payment Date, the close of
business on the day immediately preceding such Payment Date or Redemption Date,
as the case may be.
     “Recoveries” means, with respect to a Collection Period, the sum of all
amounts received (net of taxes) with respect to all 2011-B Leases which
(i) became Liquidated Leases before such Collection Period and (ii) have reached
or were terminated prior to their respective Maturity Dates before such
Collection Period and with respect to which the proceeds from the sale of the
related 2011-B Vehicles were received before such Collection Period, minus any
amounts remitted to the related Lessees as required by law.
     “Redemption Date” means in the case of a redemption of the Notes pursuant
to Section 10.01 of the Indenture, the Payment Date specified by the
Administrative Agent or the Issuing Entity pursuant to Section 10.01 of the
Indenture.
     “Redemption Price” means an amount equal to the Note Balance plus accrued
and unpaid interest thereon at the applicable Interest Rate for the Notes being
so redeemed (including, to the extent allowed by law, interest on overdue
interest, if applicable), up to but excluding the Redemption Date.
(NALT 2011-B Agreement of Definitions)

23



--------------------------------------------------------------------------------



 



     “Registered Pledgee” has the meaning set forth in the Titling Trust
Agreement.
     “Registered Holder” means the Person in whose name a Note is registered on
the Note Register on the related Record Date.
     “Regulation AB” means Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended from time to time and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531
(January 7, 2005)) or by the staff of the Commission, or as may be provided in
writing by the Commission or its staff from time to time.
     “Related Beneficiary” means each of NILT Trust and NALL II.
     “Related Documents” shall mean all of the Basic Documents to which the
Issuing Entity or the Owner Trustee is a party.
     “Remaining Net Auction Proceeds” means Net Auction Proceeds, less amounts
included in Monthly Scheduled Termination Sale Proceeds, Monthly Early
Termination Sale Proceeds and Liquidation Proceeds.
     “Remaining Payoffs” means Payoffs, less amounts included in Monthly
Scheduled Termination Sale Proceeds and Monthly Early Termination Sale Proceeds.
     “Repurchase Payment” means, with respect to a 2011-B Lease and the related
2011-B Vehicle required to be purchased by the Servicer pursuant to
Section 8.02(a) and Section 8.02(b) of the 2011-B Servicing Supplement, the sum
of (i) the Securitization Value of the 2011-B Lease as of the end of the
Collection Period preceding the Collection Period in which the Servicer granted
an extension with respect to such 2011-B Lease or discovers or receives notice
of the change in domicile with respect to Section 8.02(a) of the 2011-B
Servicing Supplement or discovers a breach of representations or warranties
pursuant to Section 8.02(b) of the 2011-B Servicing Supplement and (ii) any
delinquent Monthly Payments which have not been paid by the related Lessee by
the end of the Collection Period relating to the Deposit Date on which the
Repurchase Payment will be made.
     “Required Deposit Rating” has the meaning set forth in the Titling Trust
Agreement.
     “Required Percentage” means the holders of not less than 66?% of the
(i) Outstanding Amount in the case of the Notes or (ii) Certificate Balance in
the case of the Trust Certificates.
     “Required Related Holders” has the meaning set forth in the Basic Servicing
Agreement.
     “Reserve Account” means the account established pursuant to Section 5.01(b)
of the Trust Agreement, which shall be account number 150062001 in the name
“U.S. Bank National Association, as Indenture Trustee, Nissan Auto Lease Trust
2011-B Reserve Account” established with the Securities Intermediary pursuant to
the Trust Agreement, together with any successor accounts established pursuant
to the Indenture, or after release of the lien of the Indenture, the Trust
Agreement.
(NALT 2011-B Agreement of Definitions)

24



--------------------------------------------------------------------------------



 



     “Reserve Account Deposit Amount” means, (i) on the Closing Date, the
Initial Deposit Amount and (ii) thereafter, for any Payment Date and the related
Collection Period to the extent the amounts on deposit in the Reserve Account
are less than the Reserve Account Requirement, an amount equal to the sum of
(a) any Excess Amounts with respect to the related Collection Period and (b) net
income realized on the investment of funds on deposit in the 2011-B SUBI
Collection Account and the Reserve Account in respect of such Collection Period.
     “Reserve Account Draw Amount” means, for any Payment Date, the amount
withdrawn from the Reserve Account, equal to (i) the lesser of (a) the Available
Funds Shortfall Amount, if any, or (b) the amount on deposit in the Reserve
Account after giving effect to all deposits thereto on the related Deposit Date
or such Payment Date or (ii) after the occurrence of an Indenture Default that
results in the acceleration of any Notes, unless and until the date on which
such acceleration has been rescinded, the entire amount on deposit in the
Reserve Account. In addition, except in the circumstances described in clause
(ii) of this definition, the sum of the amounts in the Reserve Account and the
remaining Available Funds after the payments under clauses (ii) and (iii) of
Section 8.04(a) of the Indenture would be sufficient to pay in full the
aggregate unpaid Note Balance of all of the outstanding Notes, then the Reserve
Account Draw Amount will, if so specified by the Servicer in the Payment Date
Certificate, include such additional amounts as may be necessary to pay all
Outstanding Notes in full.
     “Reserve Account Property” means the Reserve Account and all cash,
investment property and other property from time to time deposited or credited
to the Reserve Account and all proceeds thereof, including, without limitation,
the Initial Deposit.
     “Reserve Account Requirement” means on any Payment Date, an amount equal to
$17,530,409.99; provided, however, that on any Payment Date (after taking into
account all distributions from the 2011-B SUBI Collection Account on such date)
on which the Note Balance is zero, the “Reserve Account Requirement” shall be an
amount equal to $0.
     “Residual Value Loss” means, with respect to any Matured Vehicle or
Defaulted Vehicle, the positive difference, if any, between (a) the Base
Residual of the related 2011-B Vehicle, and (b) the sum of (without duplication)
all related Net Auction Proceeds or Net Liquidation Proceeds, as the case may
be, and all Net Insurance Proceeds.
     “Residual Value Surplus” means, with respect to any Matured Vehicle or
Defaulted Vehicle, the positive difference, if any, between (i) the sum (without
duplication) of all related Net Auction Proceeds and Net Insurance Proceeds, and
(ii) the Securitization Value of the related 2011-B Vehicle at (a) the Maturity
Date of the related 2011-B Lease, or (b) the date the related 2011-B Lease was
terminated by the Lessee.
     “Responsible Officer” means, with respect to the Indenture Trustee, any
officer within the Corporate Trust Department (or any successor group of the
Indenture Trustee), including any Vice President, Assistant Secretary, or other
officer or assistant officer of the Indenture Trustee customarily performing
functions similar to those performed by the people who at such time shall be
officers, or to whom any corporate trust matter is referred within Corporate
Trust Department because of his knowledge of and familiarity with the particular
subject.
(NALT 2011-B Agreement of Definitions)

25



--------------------------------------------------------------------------------



 



     “Restricted Jurisdiction” means any jurisdiction in which the Titling Trust
is not qualified and licensed to do business, other than any jurisdiction where
the failure to be so qualified and licensed will not have a material adverse
effect on the Issuing Entity.
     “Retained Notes” if any, means any Notes retained in the initial offering
thereof by the Depositor or NMAC or conveyed to an Affiliate.
     “Rule 144A” means Rule 144A promulgated by the Commission under the
Securities Act.
     “Rule 144A Information” means information requested of the Depositor, in
connection with the proposed transfer of a Trust Certificate, to satisfy the
requirements of paragraph (d)(4) of Rule 144A.
     “Sales Proceeds Advance” means the amount advanced by the Servicer to the
Issuing Entity on a Deposit Date equal to the Securitization Value of each
2011-B Lease relating to a 2011-B Vehicle that terminated early (but was not a
Lease in default) and the amount equal to the Base Residual of each 2011-B Lease
relating to a 2011-B Vehicle that matured on its scheduled termination date.
     “Schedule of 2011-B Leases and 2011-B Vehicles” means the schedule of
2011-B Leases and 2011-B Vehicles on file with the Indenture Trustee, as it may
be amended from time to time (which may be supplied in CD-Rom form) which shall
set forth as to each 2011-B Lease or 2011-B Vehicle, as the case may be, (i) the
identification number of the 2011-B Lease, (ii) the identification number of the
2011-B Vehicle, (iii) the related Maturity Date and (iv) the value of the 2011-B
Lease and the related 2011-B Vehicle on the Servicer’s books as of the Cutoff
Date.
     “Secretary of State” means the Secretary of State of the State of Delaware.
     “Secured Party” has the meaning set forth in the preamble to the Control
Agreement.
     “Securities” means the Trust Certificates and the Notes, collectively.
     “Securities Act” means the Securities Act of 1933.
     “Securities Balance” means, as of any date, the unpaid principal amount of
the Securities as of such date.
     “Securities Intermediary” means U.S. Bank.
     “Securitization Rate” means, with respect to a 2011-B Lease, an annualized
rate that is equal to 7.00%.
     “Securitization Value” means, with respect to any 2011-B Lease, the value
calculated by the Servicer equal to, (i) as of its Maturity Date, the Base
Residual and (ii) as of any date other than its Maturity Date, the sum of the
present value, discounted at the Securitization Rate, of (a) the aggregate
Monthly Payments remaining to be made and (b) the Base Residual.
(NALT 2011-B Agreement of Definitions)

26



--------------------------------------------------------------------------------



 



     “Securitized Financing” has the meaning set forth in the Titling Trust
Agreement.
     “Security” means either a Note or a Trust Certificate, as the context may
require.
     “Security Entitlement” has the meaning set forth in Section 8-102(a)(17) of
the New York UCC.
     “Securityholder” means each registered holder of a Note or a Trust
Certificate.
     “Securityholder Available Funds” means, for any Payment Date, all remaining
Available Funds after giving effect to the payment to the Servicer of the
Servicer Monthly Payment, if any.
     “Servicer” means NMAC, as Servicer under the Servicing Agreement.
     “Servicer Default” has the meaning set forth in Section 4.01 to the Basic
Servicing Agreement and under Section 8.12 of the 2011-B Servicing Supplement.
     “Servicer Letter of Credit” means a letter of credit, surety bond or
insurance policy issued by a depository institution, insurance company, or
financial institution having a short-term credit rating at least equal to the
Required Deposit Rating and providing that the Indenture Trustee or Trust Agent,
as the case may be, may draw thereupon in the event the Servicer satisfies the
Monthly Remittance Condition but fails to deposit SUBI Collections into the
2011-B SUBI Collection Account by the related Deposit Date.
     “Servicer Monthly Payment” means, with respect to a Payment Date and the
related Collection Period, the amount to be paid to the Servicer pursuant to
Section 8.03(a)(iii) of the 2011-B Servicing Supplement in respect of (i) the
Payment Date Advance Reimbursement and (ii) the Servicing Fee, together with any
unpaid Servicing Fees in respect of one or more prior Collection Periods.
     “Servicing Agreement” means the Basic Servicing Agreement, as supplemented
by the 2011-B Servicing Supplement.
     “Servicing Fee” means, with respect to the 2011-B SUBI Assets, the fee
payable on each Payment Date equal to, for the related Collection Period,
one-twelfth of the product of (i) 1.00% and (ii) the aggregate Securitization
Value of all 2011-B Leases as of the first day of such Collection Period.
     “Settlement Statement” means a statement substantially in the form of
Exhibit A to the 2011-B Servicing Supplement.
     “Similar Law” means any state, local or other law that is similar to
Section 406 of ERISA or Section 4975 of the Code.
     “Special Purpose Affiliate” means a special purpose entity that is an
Affiliate of a Beneficiary and was created for the purposes of one or more
Securitized Financings.
     “State” means any state of the United Sates, Puerto Rico, or the District
of Columbia.
(NALT 2011-B Agreement of Definitions)

27



--------------------------------------------------------------------------------



 



     “Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. Section 3801 et seq.
     “SUBI” has the meaning set forth in the Recitals to the 2011-B SUBI
Supplement.
     “SUBI Certificate” has the meaning set forth in Section 3.02(a) of the
Titling Trust Agreement.
     “SUBI Certificate Transfer Agreement” means the SUBI Certificate Transfer
Agreement, dated as of September 28, 2011, between NILT Trust, as transferor,
and NALL II, as transferee.
     “SUBI Collection Account” means, with respect to a SUBI, the related
Collection Account created, designated and maintained as such pursuant
Section 4.02(a) of the Titling Trust Agreement.
     “SUBI Collections” means, with respect to any Collection Period, the net
amount collected or received by the Servicer in respect of the 2011-B SUBI
Assets during the Collection Period, including: (i) Monthly Payments (including
Payments Ahead and Pull-Forward Payments, when received), Payoffs, and any other
payments under the 2011-B Leases (excluding any Administrative Charges);
(ii) Reallocation Payments and Repurchase Payments made by the Servicer;
(iii) Monthly Scheduled Termination Sale Proceeds; (iv) Monthly Early
Termination Sale Proceeds (which includes Early Termination Charges); (v) Net
Liquidation Proceeds; (vi) Net Insurance Proceeds; (vii) Remaining Net Auctions
Proceeds; (viii) Remaining Payoffs; (ix) Excess Mileage and Excess Wear and Tear
Charges; (x) Recoveries; and (xi) Residual Value Surplus; in each case to the
extent not duplicative with any other clause of this definition.
     “SUBI Trust Agreement” means the Titling Trust Agreement, as supplemented
by a 2011-B SUBI Supplement.
     “Sub-Trust” has the meaning set forth in Section 3.01(b) of the Titling
Trust Agreement.
     “Tax Retained Notes” if any, means any Retained Notes retained by the
issuer of the Notes for federal income tax purposes or an entity which for U.S.
federal income tax purposes is considered the same Person as such issuer, until
such time as such Notes are the subject of an opinion pursuant to
Section 2.04(g) of the Indenture.
     “Titling Trust” means Nissan-Infiniti LT, a Delaware statutory trust.
     “Titling Trust Agreement” means the Amended and Restated Trust and
Servicing Agreement, dated as of August 26, 1998, among NILT Trust, as the
Grantor and the UTI Beneficiary, the Servicer, the Delaware Trustee, the Titling
Trustee and the Trust Agent.
     “Titling Trustee” means NILT, Inc., in its capacity as trustee of the
Titling Trust.
     “TIA” means the Trust Indenture Act of 1939.
(NALT 2011-B Agreement of Definitions)

28



--------------------------------------------------------------------------------



 



     “Transfer Price” has the meaning set forth in Section 2.01 to the SUBI
Certificate Transfer Agreement and the Trust SUBI Certificate Transfer
Agreement, as the context may require.
     “Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
     “Trust Account” has the meaning set forth in the Titling Trust Agreement.
     “Trust Administration Agreement” means the Trust Administration Agreement,
dated as of September 28, 2011, among the Administrative Agent, the Issuing
Entity, the Depositor and the Indenture Trustee.
     “Trust Agent” means U.S. Bank, as Trust Agent under the Titling Trust
Agreement.
     “Trust Agreement” means the trust agreement, dated as of August 31, 2011,
as amended and restated by the Amended and Restated Trust Agreement, dated as of
September 28, 2011, between the Depositor and the Owner Trustee.
     “Trust Assets” has the meaning set forth in the Titling Trust Agreement.
     “Trust Certificateholder” means the Person in whose name a Trust
Certificate is registered on the Certificate Register.
     “Trust Certificates” means the asset backed certificates issued pursuant to
the Trust Agreement, substantially in the form of Exhibit A to the Trust
Agreement.
     “Trust Documents” has the meaning set forth in the Titling Trust Agreement.
     “Trust SUBI Certificate Transfer Agreement” means the Trust SUBI
Certificate Transfer Agreement, dated as of September 28, 2011, between the
Depositor, and the Issuing Entity, as transferee.
     “Trustee” means NILT, Inc., in its capacity as trustee of the Titling
Trust.
     “2011-B Eligible Lease” means a Lease as to which the following are true as
of the Cutoff Date:
          (a) relates to a Nissan or an Infiniti automobile, light duty truck,
minivan, or sport utility vehicle, of a model year of 2008 or later;
          (b) is written with respect to a Leased Vehicle that was at the time
of the origination of the related Lease a new Nissan or Infiniti motor vehicle;
          (c) was originated in the United States on or after May 28, 2008 by a
Dealer (i) for a Lessee with a United States address, (ii) in the ordinary
course of such Dealer’s
(NALT 2011-B Agreement of Definitions)

29



--------------------------------------------------------------------------------



 



business, (iii) pursuant to a Dealer agreement that provides for recourse to the
dealer in the event of certain defects in the Lease, but not for default by the
Lessee, and (iv) in compliance with procedures set forth in the Credit and
Collection Policy;
          (d) is payable solely in United States dollars;
          (e) is owned, and the related Leased Vehicle is owned by the Titling
Trust, free of all liens (including tax liens, mechanics’ liens, and other liens
that arise by operation of law), other than any lien placed upon a Certificate
of Title in connection with the delivery of title documentation to the Titling
Trustee in accordance with Customary Servicing Practices;
          (f) has a remaining term to maturity, as of the Cutoff Date, of not
less than 12 months and not greater than 58 months;
          (g) provides for level payments (exclusive of taxes) that fully
amortize the adjusted capitalized cost of the Lease to the related Contract
Residual over the lease term at a rate implicit in the Lease and corresponding
to the disclosed rent charge and, in the event of a Lessee initiated early
termination, provides for payment of the Early Termination Charge;
          (h) was originated in compliance with, and complies in all material
respects with, all material applicable legal requirements, including, to the
extent applicable, the Federal Consumer Credit Protection Act, Regulation M of
the Board of Governors of the Federal Reserve, all state leasing and consumer
protection laws and all state and federal usury laws;
          (i) is not more than 29 days past due as of the Cutoff Date;
          (j) (A) is the valid, legal and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, affecting the enforcement of creditors’ rights in
general or (ii) general principles of equity, (B) has not been satisfied,
subordinated, rescinded, canceled or terminated, (C) is a Lease as to which no
right of rescission, setoff, counterclaim or defense shall have been asserted or
threatened in writing, (D) is a Lease as to which no default (other than payment
defaults continuing for a period of no more than 29 days as of the Cutoff Date),
breach or violation shall have occurred and no continuing condition that with
notice or lapse of time or both would constitute a default, breach or violation
shall have occurred and (E) is a Lease as to which none of the foregoing shall
have been waived (other than deferrals and waivers of late payment charges or
fees permitted under the Servicing Agreement);
          (k) is a Lease which has not been deemed to be uncollectible;
          (l) the related Lessee of which is a person located in one or more of
the 50 states of the United States or the District of Columbia and is not
(i) NMAC or any of its Affiliates, or (ii) the United States or any State or any
agency or potential subdivision thereof;
          (m) is a Lease for which there is only one executed original;
(NALT 2011-B Agreement of Definitions)

30



--------------------------------------------------------------------------------



 



          (n) there is only one original executed copy of each tangible “record”
constituting or forming a part of each 2011-B Lease that is tangible chattel
paper and a single “authoritative copy” (as such term is used in Section 9-105
of the UCC) of each electronic “record” constituting or forming a part of each
2011-B Lease that is electronic chattel paper.
          (o) has an original term of not less than 36 months and not greater
than 60 months;
          (p) is a Lease for which the related Lease Documents are located in
the United States;
          (q) constitutes either “tangible chattel paper” or “electronic chattel
paper,” as defined in the UCC;
          (r) is not recourse to the Dealer;
          (s) with respect thereto, NMAC, in accordance with its Customary
Practices, has determined at the time of origination of such Lease that the
related Lessee has agreed to obtain physical damage insurance covering the
related Leased Vehicle and is required under the terms of such Lease to maintain
such insurance; and
          (t) has a Securitization Value, as of its origination date, of no
greater than $94,655.34.
     “2011-B Lease” has the meaning set forth in Section 8.01 of the 2011-B
Servicing Supplement.
     “2011-B Servicing Supplement” means the 2011-B SUBI Servicing Supplement to
the Basic Servicing Agreement, dated as of September 28, 2011, among the parties
to the Basic Servicing Agreement.
     “2011-B SUBI” has the meaning set forth in Section 12.01(a) of the 2011-B
SUBI Supplement.
     “2011-B SUBI Assets” has the meaning set forth in Section 12.01(b) to the
2011-B SUBI Supplement.
     “2011-B SUBI Account” means the 2011-B SUBI Collection Account, and any
other Trust Account established with respect to the 2011-B SUBI, as the context
may require.
     “2011-B SUBI Certificate” has the meaning set forth in the recitals of the
2011-B SUBI Supplement.
     “2011-B SUBI Collection Account” means the trust account established
pursuant to Section 14.01(a) of the 2011-B SUBI Supplement.
     “2011-B SUBI Supplement” means the 2011-B SUBI Supplement to the Titling
Trust Agreement, dated as of September 28, 2011, among the parties to the
Titling Trust Agreement.
(NALT 2011-B Agreement of Definitions)

31



--------------------------------------------------------------------------------



 



     “2011-B Vehicle” has the meaning set forth in Section 8.01 to the 2011-B
Servicing Supplement.
     “UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
     “Underwriting Agreement” means the underwriting agreement relating to the
Notes dated September 21, 2011, among Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Representative, on behalf of the several underwriters, NMAC and
the Depositor.
     “United States” means the United States of America, its territories and
possessions and areas subject to its jurisdiction.
     “U.S. Bank” mean U.S. Bank National Association, a national banking
association.
     “UTI” has the meaning set forth in Section 3.01(a) of the Titling Trust
Agreement.
     “UTI Beneficiary” means NILT Trust, in its capacity as the initial
beneficiary of the Titling Trust.
     “UTI Certificate” has the meaning set forth in Section 3.03 of the Titling
Trust Agreement.
     “Vehicle Representation Date” has the meaning set forth in the Basic
Servicing Agreement.
          Section 1.02 Interpretative Provisions. For all purposes of this
Agreement of Definitions, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used herein include, as appropriate, all
genders and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this Agreement of Definitions as
a whole and not to any particular part, Recital or Section within this Agreement
of Definitions, (iii) references to a Recital or Section such as “Recital A” or
“Section 1.01” shall refer to the applicable Recital or Section of this
Agreement of Definitions, (iv) the term “include” and all variations thereof
shall mean “include without limitation,” (v) the term “or” shall include
“and/or,” (vi) the term “proceeds” shall have the meaning ascribed to such term
in the UCC, (vii) references to Persons include their permitted successors and
assigns, (viii) references to agreements and other contractual instruments
include all subsequent amendments, amendments and restatements and supplements
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement of Definitions, except that
references to the SUBI Trust Agreement include only such items as related to the
2011-B SUBI and the Titling Trust, (ix) references to laws include their
amendments and supplements, the rules and regulations thereunder and any
successors thereto, (x) references to this Agreement of Definitions include all
Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,” or
words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”
(NALT 2011-B Agreement of Definitions)

32



--------------------------------------------------------------------------------



 



          Section 1.03 Notices. All demands, notices, and communications
hereunder shall be in writing and shall be delivered, sent electronically by
email (if an email address is provided) or telecopier, or mailed by registered
or certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, and addressed in each case as follows: the Issuing
Entity, at c/o Wilmington Trust, National Association, as Owner Trustee, Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890 (telecopier
no. (302) 651-8882), Attention: Corporate Trust Administration, with a copy to
the Administrative Agent, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; NILT Trust, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; Nissan-Infiniti LT, at One Nissan Way, Franklin, Tennessee
37067 (telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; NMAC, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; the Depositor, at One Nissan Way, Franklin, Tennessee
37067 (telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; NILT, Inc., U.S. Bank National Association, 190 South
LaSalle Street, 7th Floor, Chicago, Illinois 60603 (telecopier no.
(312) 332-7996) (email: patricia.child@usbank.com) Attention: NILT Inc.;
Wilmington Trust, National Association, as Owner Trustee, at Wilmington Trust,
National Association, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890 (telecopier no. (302) 651-8882), Attention: Corporate Trust
Administration; Wilmington Trust Company, as Delaware Trustee, at Wilmington
Trust Company, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890 (telecopier no. (302) 651-8882), Attention: Corporate Trust
Administration; U.S. Bank National Association, as Indenture Trustee, at 190
South LaSalle Street, 7th Floor, Chicago, Illinois 60603 (telecopier no.
(312) 332-7996) (email: patricia.child@usbank.com), Attention: Nissan Auto Lease
Trust 2011-B; U.S. Bank, as Trust Agent, at U.S. Bank National Association, 190
South LaSalle Street, 7th Floor, Chicago, Illinois 60603 (telecopier no.
(312) 332-7996) (email: patricia.child@usbank.com), Attention: Nissan Auto Lease
Trust 2011-B; or at such other address as shall be designated by any of the
foregoing in written notice to the other parties hereto. Delivery shall occur
only when delivered by hand or, in the case of mail, email or facsimile notice,
upon actual receipt or reported tender of such communication by an officer of
the intended recipient entitled to receive such notices located at the address
of such recipient for notices hereunder; provided, however, any demand, notice
or communication to be delivered pursuant to this Agreement of Definitions to
any Rating Agency shall be deemed to be delivered if a copy of such demand,
notice or communication has been posted on any web site maintained by NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).
          Section 1.04 Amendment.
     (a) Any term or provision of this Agreement of Definitions may be amended
by the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the interests
of the Noteholders or the Trust Certificateholders shall require the consent,
respectively, of Noteholders evidencing not less than a Majority Interest of the
Notes voting together as a single class, or the Trust Certificateholders
evidencing not less than a Majority Interest of the Trust Certificates voting
together as a single class, as applicable (provided that if the Depositor and
its Affiliates do not hold all of the Trust
(NALT 2011-B Agreement of Definitions)

33



--------------------------------------------------------------------------------



 



Certificates, then the Trust Certificates held by the Depositor and its
Affiliates shall not be deemed Outstanding for purposes of this provision), or
(B) such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer or the Depositor delivered to the Indenture Trustee (with respect to
the Noteholders) or the Trust Certificateholders, as applicable, materially and
adversely affect the interests of the Noteholders or the Trust
Certificateholders, and (ii) any amendment that adversely affects the interests
of the Trust, the Certificateholder, the Indenture Trustee or the Owner Trustee
shall require the prior written consent of the Person whose interests are
adversely affected. An amendment shall be deemed not to materially and adversely
affect the interests of the Noteholders if the Rating Agency Condition is
satisfied with respect to such amendment and the Officer’s Certificate described
in the preceding sentence is provided to the Indenture Trustee. The consent of
the Trust, the Certificateholder or the Owner Trustee shall be deemed to have
been given if the Servicer does not receive a written objection from such Person
within 10 Business Days after a written request for such consent shall have been
given. The Indenture Trustee may, but shall not be obligated to, enter into or
consent to any such amendment that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Agreement or otherwise.
     (b) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment.
     (d) Prior to the execution of any amendment to this Agreement of
Definitions, the Servicer shall provide each Rating Agency, the Trust
Certificateholder, the Depositor, the Owner Trustee and the Indenture Trustee
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this Agreement of
Definitions, the Servicer shall furnish a copy of such amendment to each Rating
Agency.
     (e) [Reserved]
     (f) None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT,
Inc., nor the Indenture Trustee shall be under any obligation to ascertain
whether a Rating Agency Condition has been satisfied with respect to any
amendment. U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT, Inc.,
and the Indenture Trustee may conclusively assume, in the absence of written
notice to the contrary from the Servicer to a Responsible Officer of the
Indenture Trustee, that a Rating Agency Condition has been satisfied with
respect to such amendment.
     (g) The Indenture Trustee shall provide notice of any proposed amendment or
supplement to this Agreement of Definitions to the Administrative Agent (and the
(NALT 2011-B Agreement of Definitions)

34



--------------------------------------------------------------------------------



 



Administrative Agent will provide each Rating Agency with notice thereof
pursuant to Section 1.02(k) of the Trust Administration Agreement).
          Section 1.05 Severability of Provisions. Any provision of this
Agreement of Definitions that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          Section 1.06 Counterparts. This Agreement of Definitions may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.
          Section 1.07 Headings. The headings of the various Articles and
Sections herein are for convenience or reference only and shall not define or
limit any of the terms or provisions hereof.
          Section 1.08 Governing Law. THIS AGREEMENT OF DEFINITIONS SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).
          Section 1.09 No Petition. Each of the parties hereto covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.
          Section 1.10 No Recourse.
          (a) It is expressly understood and agreed by the parties hereto that
with respect to U.S. Bank’s role as trustee of NILT Trust only, and not with
respect to its role as Trust Agent, (i) this Agreement is executed and delivered
by U.S. Bank, not individually or personally, but solely as trustee of NILT
Trust, in the exercise of the powers and authority conferred and vested in it,
(ii) each of the representations, undertakings, and agreements herein made on
the part of NILT Trust, is made and intended not as personal representations,
undertakings, and agreements by U.S. Bank, but is made and intended for the
purpose of binding only NILT Trust, (iii) nothing herein contained shall be
construed as creating any liability on U.S. Bank, individually or personally, to
perform any covenant, either expressed or implied, contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank be personally liable for the payment of any
indebtedness or expenses of NILT Trust under this Agreement or any other related
documents.
(NALT 2011-B Agreement of Definitions)

35



--------------------------------------------------------------------------------



 



          (b) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by NILT, Inc., not individually or
personally, but solely as Titling Trustee, in the exercise of the powers and
authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of the Titling Trust, is
made and intended not as personal representations, undertakings, and agreements
by NILT Inc., but is made and intended for the purpose of binding only the
Titling Trust, (iii) nothing herein contained shall be construed as creating any
liability on NILT, Inc., individually or personally, to perform any covenant,
either expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall NILT, Inc. be
personally liable for the payment of any indebtedness or expenses of the Titling
Trust under this Agreement or any other related documents.
          (c) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by Wilmington Trust, National
Association., not individually or personally, but solely as Owner Trustee, in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings, and agreements herein made on the part of
the Issuing Entity, is made and intended not as personal representations,
undertakings, and agreements by Wilmington Trust, National Association., but is
made and intended for the purpose of binding only the Issuing Entity,
(iii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association., individually or personally, to perform
any covenant, either expressed or implied, contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto, and (iv) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuing Entity under this Agreement or any
other related documents.
[Signature Pages to Follow]
(NALT 2011-B Agreement of Definitions)

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement of
Definitions to be duly executed by their respective officers duly authorized as
of the day and year first above written.

            NISSAN MOTOR ACCEPTANCE CORPORATION
Individually, as Servicer, and as Administrative Agent
      By:   /s/ Steven R. Lambert       Name:   Steven R. Lambert       Title:  
President       NISSAN-INFINITI LT
      By:   NILT, INC.,         as Titling Trustee for Nissan-Infiniti LT       
              By:   /s/ Patricia M. Child         Name:   Patricia M. Child    
  Title:   President       NILT TRUST
as UTI Beneficiary, Grantor, and Transferor
      By:   U.S. BANK NATIONAL ASSOCIATION,         as Trustee for NILT Trust   
                  By:   /s/ Patricia M. Child         Name:   Patricia M. Child
      Title:   Vice President       NILT, INC.
as Titling Trustee for Nissan-Infiniti LT
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
President    

(NALT 2011-B Agreement of Definitions)

S-1



--------------------------------------------------------------------------------



 



            NISSAN AUTO LEASING LLC II
      By:   /s/ Mark F. Wilten       Name:   Mark F. Wilten       Title:  
Treasurer       NISSAN AUTO LEASE TRUST 2011-B
      By:   WILMINGTON TRUST, NATIONAL ASSOCIATION, not         in its
individual capacity, but solely as        Owner Trustee              By:   /s/
Dorri Costello         Name:   Dorri Costello       Title:   Banking Officer    
  WILMINGTON TRUST, NATIONAL ASSOCIATION
as Owner Trustee
      By:   /s/ Dorri Costello       Name:   Dorri Costello       Title:  
Banking Officer       WILMINGTON TRUST COMPANY
as Delaware Trustee
      By:   /s/ Dorri Costello       Name:   Dorri Costello       Title:  
Financial Services Officer    

(NALT 2011-B Agreement of Definitions)

S-2



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
as Trust Agent
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
Vice President       U.S. BANK NATIONAL ASSOCIATION
as Indenture Trustee and as Secured Party
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
Vice President    

(NALT 2011-B Agreement of Definitions)

S-3